     CASE 0:19-cv-03180-NEB-ECW Document 1-1 Filed 12/27/19 Page 1 of 9



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 Stanley Jones,                            )            Case Type:_______________
                                           )               Case No: _____________
                                Plaintiff, )
                                           ) DECLARATION OF RYAN HAYWARD
       v.                                  )
                                           )
 FACEBOOK, INC., 1601 Willow Road,         )
 Menlo Park, CA 94025, and John Doe,       )
                                           )
                             Defendants. )
                         __________________________________

       I, Ryan Hayward, declare as follows:
       1.     I submit this declaration in support of Defendant Facebook, Inc.’s
(“Facebook”) Notice of Removal in the above-captioned matter. I have personal
knowledge of the facts set forth herein, and if called to testify as a witness thereto, I could
do so competently and under oath.
       2.     Currently, I am an Associate at Keker, Van Nest & Peters, LLP, in San
Francisco, California.
       3.     On December 11, 2019, Facebook was served with the Summons and
Complaint in the above-captioned matter. Attached hereto as Exhibit A is a true and
correct copy of that Summons and Complaint.
       I declare under penalty of perjury under the laws of the United States that the
foregoing is true and correct. Executed this 27th day of December, 2019, at San
Francisco, California.




                                                     /s/ Ryan Hayward
                                                     RYAN HAYWARD
CASE 0:19-cv-03180-NEB-ECW Document 1-1 Filed 12/27/19 Page 2 of 9




               EXHIBIT A
r        CASE 0:19-cv-03180-NEB-ECW Document 1-1 Filed 12/27/19 Page 3 of 9



                                             FORM 1. SUMMONS


    State of Minnesota                                                         District Court
                                                                    NQ
    County.of    4<, t4'lVl S(!,                                2~           Judicial District

                           U~                             Court File Number:
                                                           Case Type:        rV,
                                      Plaintiff,

                                                                  Summons


                                    Defendant.




    THIS SUMMONS IS DIRECTED TO                    F,4 Ge L flnk IK-re-- .
            1. YOU ARE BEING SUED. The Plaintiff has started a lawsuit against you. The
    Plaintiffs Complaint against you [is attached to this summons] [is on file in the offìce of the
    court administrator of the above-named court].* Do not throw these papers away. They are
    official papers that affect your rights. Yoii must respond to this lawsuit even though it may not
    yet be filed with the Court and there may be no court file number on this summons.
      .    2. YOU MUST REPLY WITHIN 20** DAYS TO PROTECT YOUR RIGHTS.
    You must give or mail to the person who signed this summons a written response called an
    Answer within 20** days of the date on which you received this Summons. You must send, a
    copy of your Answer to the person who signed this summons located at:


            3. YOU MUST RESPOND TO EACH CLAIM, The Answer is your written response
    to the Plaintiff s Complaint. In your Answer you must state wheiher you agree or disagree with
    each paragraph of the Complaint. If you believe the Plaintiff should not be given everything
    asked for in the Complaint, you must say so in your Answer.

             4. YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
    RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS
    SUMMONS. If you do not Answer within 20** days, you will lose this case. You will not get
    to tell your side of the story, and the Court may decide against you and award the Plaintiff
    everything asked for in the complaint. If you do not want to contest the claims stated in the
    complaint, you do not need to respond. A default judgment can then be entered against you for
    the relief requested in the compla'int.
           CASE 0:19-cv-03180-NEB-ECW Document 1-1 Filed 12/27/19 Page 4 of 9
1-




             5. LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you do not
     have a lawyer, the Court Administrator may have information about places where you can get
     legal assistance. Even if you cannot get legal help, you must still provide a written Answer to
     protect your rights or you may lose the case.
           6. ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be
     ordered to participate in an alternative dispute resolution process under Rule 114 of the
     Minnesota General Rules of Practice. You must still send your written response to the
     Complaint even if you expect to use alternative means of resolving this dispute.
            [7. To be included only if this lawsuit affects title to real property:
          THIS LAWSUIT MAY AFFECT OR BRING INTO QUESTION TITLE TO REAL
     PROPERTY located in     County, State of Minnesota, legally described as folIows:
            [Insert legal description of property]
            The object of this action is



     Plaintiff's att ey's ignature                                       Dated

     ✓
     ~4 A
     Print or type pl ' tiff's attorney's name



            * Use language in the first bracket when the complaint is served with the summons,
     language in the second bracket when the complaint is filed and the summons is served by
     publication.

             ** Use 20 days, except that in the exceptional situations where a different time is allowed
                  J

     by the court in which to answer, the different time should be inserted.
CASE 0:19-cv-03180-NEB-ECW Document 1-1 Filed 12/27/19 Page 5 of 9



STATE OF MINNESOTA                                      SECOIVD JUDICIAL
DISTRICT
COUNTY OF RAMSEY                                       DISTRICT COURT
                                                    CASE TYPE : CIVIL
                                                    FILE NUMBER

STANLEY JONES

PLAINTIFF


VS.                                                 COMPLAINT

FACEBOOK INC.
JOHN DOE

DEFENDENT


   PLAIN'TIFF, as and for its cause of action against the above-named
defendent states and alleges as follows:

1.Plaintiff Stanley Jones (hereinafter "Plaintiff'), makes the following
allegations against Defendents Facebook Inc. and John Doe (hereinafter
"Defendents").
                                  DEFINITIONS
2. John Doe - The real name will be substituted once it is learned during the
discovery process.
3. Masquerade - a masquerade is a type of attack where the attacker pretends to
be the authorized user.
4. All titnes are Central Standard Time, 'CST'.

                                     PARTIES
5. Plaintiff Stanley Jones ("Plaintiff') is an individual who resides in
Minneapolis Mn,
6. Defendent Facebook Inc, located 2345 Rice Street, Suite 230, Rosevile MN
55113, is an American online social media and social networking service.
7. Defendent John Doe is the Facebook representative from the Facebook

                                                                   Page 1 of 5
CASE 0:19-cv-03180-NEB-ECW Document 1-1 Filed 12/27/19 Page 6 of 9



phone helpline.
                          FACTUAL ALLEGATIONS
8, On Wednesday, January 9, 2019, the Plaintiff experienced problems
connecting his Iphone to Facebook.
9. At 2:43 pm, Plaintiff called the Facebook Helpline.
10. John Doe answered the phone call.
11.Defendent stated the plaintiff s phone needed an upgrade.
12.Defendent claimed he could not give the upgrade because Apple inc had put
a block on plaintiff s account for an unpaid bill of $200.
13.Defendent stated the plaintiffmust.pay to the defendent $200 before he
could upgrade the Iphone.
14. Plaintiff expressed doubt to the defendent concerning the defendent's
legitimacy.
15.At 2:59 pm, the phone call ended in a hostile tone.
16.At 3:22 pm, 22 minutes after the egregious conversation, the defendent
hacked into plaintiff s Facebook account without authorization.
17.The defendent then masqueraded himself as the plaintiff using plaintiffs
Facebook "account.
18.The defendent sent extremely offensive messages to people on plaintiff s
Facebook Friend's List.
                              CAUSE OF ACTION
Plaintiffbrings forth the following counts and allegations supporting his cause
of action.

Count 1- FRAUD. Minn. Stat. § 268,182
19.Defendent stated plaintiff owed Apple Inc $200
20. Defendent misrepresented himself as authorized to collect monies for Apple
inc.
21. Defendent stated that the plaintiff s phone could not be upgraded until
plaintiffpaid $200 to defendent.
22. Plaintiff contacted apple concerning the $200 bill and the block on
plaintiff s account.
23. Apple Inc denied any block on plaintiff s account.
24. Apple Inc denied plaintiff owed any monies.

Count 2- UNAUTHORIZED COMPUTER ACCESS. Minn. Stat. § 609.891
25. Defendent intentionally and without authorization logged into plaintiff's
Facebook account.

                                                                   Page 2of 5
CASE 0:19-cv-03180-NEB-ECW Document 1-1 Filed 12/27/19 Page 7 of 9



Count 3- COMPUTER FRAUD AND ABUSE ACT (CFAA)
26. Defendent intentionally and without authoiYzation downloaded a chatbot
(Mvu-tual assistant) to plaintiff s iphone.
27. This chatbot allowed defendent to masqerade as plaintiff.

Count 4- CRIMINAL DEFAMATION. MINN. STAT. § 609.765
28. Defendent hacked into plaintiffs facebook account for the sole purpose of
committing a crime.
29. Defendent masqueraded as plaintiff:
30. Defendent sent extremely offensive messages to plaintiffs family and
friends.
31 _ Defendents actions caused alienation with plaintiff s family and friends.

Count 5- INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
32. Defendent intentionally hacked into plaintiff s facebook account for the sole
intent of causing alienation between plaintiff and his friends and family.
33. Defendent masqueraded as the plaintiff.
34. Defendent's messages were extreme and outrageous:
35. Defendents actions has caused alienation with friends and family.
36. Plaintiff is 64 years old and retired.
37. The loss of lifelong relationships has caused plaintiff emotional distress.

Count 6- NONCONSENSUAL DISSEMINATION OF SEXUAL SOLICITATION.
 MINN. STAT. § 604.31
38. Defendent disseminated graphic language without the consent of the
person depicted in sending the language.
39. The language depicts sexual acts.
40. Defendent masqueraded as plaintiff.
41. As a member of Facebook, plaintiff had reasonable expectations of
privacy.
42. Defendent used the personal information of plaintiff to solicit sexual acts
without the plaintiff s consent.
43. Defendent had reason to know this would cause plaintiff to feel
harassed.
44.    Defendent is liable for damages.


                                                                     Page 3of 5
CASE 0:19-cv-03180-NEB-ECW Document 1-1 Filed 12/27/19 Page 8 of 9




                                   RELIEF
Plaintiff prays for damages of $10,000 and any further relief the court may
deem proper.




VERIFICATION AND ACKNOWLEDGEMENT

A. I have read this document. To the best of my knowledge, information the
information, contained in the document is well grounded in fact and is
warranted by existing law.

B. I have not been determined by any court in Minnesota or in any other State
to be a fi-ivolous litigant or subject to an Order precluding me from serving and
filing this document.

C. I am not serving or filing this document for any improper purpose, such as
to harass the other party or to cause delay or needless increase in the cost of
litigation or to commit a fraud on the Court.

D. I understand that if I am not telling the truth or if I am misleading the court
or if I am serving of filing this document for any improper purpose, the court
can order me to pay money to the other pai-ty, including reasonable expenses
incurred by the other parry because of the serving of filing of this document
such as court costs, and reasonable attorneys fees.
                               ,
  ~~- ~                 ~
PLAINTI~ F
          ~
ADDRESS
 l~ l! s ~ 4``S'~
   '—t i n; NeA,,p•r,   f~ s       t~-( N   ~ S' `l -r(-f
 6f2P-                         2 &~D
TELEPHONE



                                                                      Page 4of 5
                          CASE 0:19-cv-03180-NEB-ECW Document 1-1 Filed 12/27/19 Page 9 of 9


Stanley Jones
                                                                                                                R E PAID
1611 S. 0' St.                                                                                    -   ffil LETTE
Apt 1009                                                               ~                                    EAPOLIS, MN
                                                                                                      55406
iVlinneapolis, Mn 55454                                                                                  p
                             -   — --                                  POS dL~SEflVECE¢
                                                                                                      AMOI9Ti 9
                                                                              i32-".
                                                                                          55ii3       R2303S1~1~6-13
                                        7019 0700 0000 2688 6824




                                              t4

                                        R     E-
                                            OS(    1/e
                                                   0
